Citation Nr: 1609124	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-01 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for diabetes mellitus, type 2 (diabetes).  

2.  Entitlement to a rating higher than 20 percent for residuals of shell fragment wounds of the right shoulder (right shoulder disability)  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.   

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of the hearing is of record.  

New evidence, specifically medical records received in September, October, and November 2015, was associated with the record after the statement of the case (SOC).  The record indicates that the Veteran waived consideration by the agency of original jurisdiction.  See September 2015 hearing transcript and statement.  As such, there is no prejudice in deciding the diabetes claim at this time.  38 C.F.R. §§ 19.37, 20.1304.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The claims for an increased rating for right shoulder disability and a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The diabetes does not require regulation of activities or twice-monthly visits to a diabetic care provider and has not resulted in hospitalization.  


CONCLUSION OF LAW

The criteria for a higher rating for diabetes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter mailed in May 2010, prior to the initial adjudication of the claim.

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the diabetes, most recently in 2015.  All information required for rating purposes is provided in the examination reports.

Accordingly, the Board will address the merits of the appellant's appeal.

II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).   

A 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  For an increase to 40 percent, the evidence must show the required use of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1), following the rating criteria, indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

 In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the diabetes and its complications under review.

In an August 2002 rating decision, the RO granted service connection for diabetes and assigned a 20 percent rating effective May 26, 2000.  In an April 2008 rating decision, the RO granted service connection for erectile dysfunction associated with diabetes and assigned a noncompensable rating.  The RO denied a claim for increased rating for diabetes and denied service connection for an eye condition, memory loss, and hypertension, including as associated with diabetes.  In an October 2009 rating decision, the RO continued the 20 percent rating for diabetes.  In May 2010, the Veteran filed a claim for increased rating for diabetes.  

The preponderance of the evidence is against a rating in excess of 20 percent at any time during the period on appeal.  Although the evidence shows the use of insulin multiple times per day to manage the Veteran's diabetes, there is no evidence of hospitalization, at least twice-monthly visits to a diabetic care provider, or required regulation of activities.  In this regard, the Board notes that a November 2015 medical statement indicates that although the Veteran was a hypoglycemic risk, he had no history of admission for hypoglycemia and he did not have any specific restrictions from the diabetes.  The treatment records and March 2011 VA examination record also do not reveal any evidence of restriction of activities, admission for hypoglycemia, or twice-monthly visits to a diabetic care provider.  

Although the Veteran has competently reported erratic blood sugars resulting in limitation of functioning, this is distinct from the restriction contemplated by the regulation, and there is no evidence that the Veteran's blood sugars have required treatment for ketoacidosis or hypoglycemia or twice-monthly medical visits.  Thus, the Board finds there is no basis upon which to assign a rating in excess of 20 percent for diabetes.  In this regard, the Board notes that the criteria for a rating higher than 20 percent are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met].  

The Board has considered whether a separate evaluation is warranted for any compensable complication of the Veteran's diabetes pursuant to DC 7913 Note (1).  That note instructs the rater to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Service connection is already in effect for erectile dysfunction as secondary to diabetes.  As this condition has already been evaluated separately, it does not fall under the purview of Note 1.  The Board has considered whether the Veteran has any other complications of diabetes which would warrant evaluation but finds there are none: the medical record is absent any finding suggestive of another diabetic complication.  

The Board has also considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The manifestations of the service-connected diabetes are contemplated by the schedular criteria.  In addition, higher ratings are authorized for additional impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

An increased rating for diabetes is denied.


REMAND

Although the Veteran was provided examinations, most recently in 2015, to determine the nature and severity of the residuals of the shell fragment wound of his right shoulder, the medical evidence of record does not specify the affected muscle group, if any.  The Board finds VA examination is needed to clarify the impairment and muscle injury associated with the shell fragment wound.  Since medical evidence relevant to the right shoulder disability will also be relevant to the TDIU issue, the TDIU issue is remanded as well. 

Moreover, the Board has determined that the issue of entitlement to an increased rating for the service-connected residuals of a shell fragment wound of the left shoulder was raised in the testimony provided by the Veteran at his videoconference hearing.  This issue should be developed and adjudicated before the Board decides the TDIU issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide all required notice in response to the raised issue of entitlement to an increased rating for residuals of a shall fragment wound of the left shoulder.

2.  Undertake appropriate development to obtain any outstanding records pertaining to treatment of evaluation of the Veteran's service-connected disabilities during the period of the claims.

3.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the impairment and muscle injury associated with the shell fragment wounds of the right shoulder and left shoulder.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should state which muscle group or groups are affected and provide an estimate as to the impairment associated with any muscle injury, i.e. whether it is moderate, moderately severe, or severe.  The examiner must provide a rationale for each assessment. 

The examiner should also provide an opinion concerning the impact of the service-connected shoulder disabilities on the Veteran's ability to work.

4.  Undertake any other indicated development.

5.  Then, adjudicate the issue of entitlement to an increased rating for residuals of a shell fragment wound of the left shoulder and inform the Veteran of his appellate rights with respect to the decision.
 
6.  Then, readjudicate the issues remaining on appeal.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


